  Case 1:20-cr-00442-EK Document 55 Filed 02/23/21 Page 1 of 2 PageID #: 463


                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York
JMH                                                 271 Cadman Plaza East
F. #2019R00929                                      Brooklyn, New York 11201




                                                    February 23, 2021


By ECF and USAFx

John Carman, Esq.
666 Old Country Road
Garden City, NY 11530
Email: john@johncarmanlaw.com

              Re:     United States v. Baimadajie Angwang
                      Criminal Docket No. 20-442 (EK)

Dear Mr. Carman:

              Enclosed please find discovery in accordance with Rule 16 of the Federal Rules
of Criminal Procedure. This production supplements the materials provided on December 23,
2020, and January 13, January 27, and February 4, 2021. See ECF Nos. 30, 34, 35, 38. The
government also requests reciprocal discovery from the defendant.

               The material enclosed is being produced to you subject to the discovery protective
order entered by the Court on November 24, 2020. See ECF No. 28. The materials are being
provided to you via the USAFx platform. Please contact me if you have any issues accessing the
materials.

               The document bearing Bates numbers ANGWANG-001557 through
ANGWANG-001587 is a redacted copy of a “Questionnaire for National Security Positions,”
also known as an SF86, completed by the defendant on February 17, 2011. The documents
bearing Bates numbers ANGWANG-001588 through ANGWANG-001597 are emails from May
17, 2019, associated with the defendant’s submission of an SF-86C to maintain his security
clearance.

               Additional documents seized during the search of the defendant’s residence are
enclosed, bearing Bates numbers ANGWANG-001598 through ANGWANG-002287.

               The document bearing Bates numbers ANGWANG-002288 through
ANGWANG-002289 is a document located on one of the devices seized in the search of the
defendant’s premises, specifically, the device assigned inventory number “SC1.” See
  Case 1:20-cr-00442-EK Document 55 Filed 02/23/21 Page 2 of 2 PageID #: 464




ANGWANG-000308 (inventory of devices). The document bearing Bates numbers
ANGWANG-002290 through ANGWANG-002292 is a draft summary translation of this same
document provided for your convenience. The government reserves the right to revise, amend,
or replace this translation in advance of trial.

                The folder bearing Bates number ANGWANG-002293 contains audio recordings
involving the defendant. The file names of these audio recordings correspond to the draft
transcripts previously produced to you on December 23, 2020. See ECF No. 30; see also, e.g.,
ANGWANG-000001 through -05 at 1, “Name of Audio File.”

               The documents bearing Bates numbers ANGWANG-002294 through
ANGWANG-002307 are surveillance photographs involving the defendant. Please note that the
file names of these documents include information about the date on which each photograph was
taken.

                If you have any questions or requests regarding further discovery or a disposition
of this matter, please do not hesitate to contact me.

                Please be advised that, pursuant to the policy of the Office concerning plea offers
and negotiations, no plea offer is effective unless and until made in writing and signed by
authorized representatives of the Office. In particular, any discussion regarding the pretrial
disposition of a matter that is not reduced to writing and signed by authorized representatives of
the Office cannot and does not constitute a “formal offer” or a “plea offer,” as those terms are
used in Lafler v. Cooper, 132 S. Ct. 1376 (2012), and Missouri v. Frye, 132 S. Ct. 1399 (2012).

                                                     Very truly yours,

                                                     SETH D. DUCHARME
                                                     Acting United States Attorney

                                              By:     /s/ J. Matthew Haggans
                                                     J. Matthew Haggans
                                                     Assistant U.S. Attorneys
                                                     (718) 254-7000

Enclosures (via USAFx)
cc:    Clerk of the Court (EK) (by ECF) (without enclosures)




                                                 2
